

116 HR 9045 IH: Citizen Justice Restoration Act of 2020
U.S. House of Representatives
2020-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 9045IN THE HOUSE OF REPRESENTATIVESDecember 21, 2020Mr. Kennedy (for himself and Mr. Jeffries) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit searches based on race, ethnicity, national origin, religion, or sex, and for other purposes.1.Short titleThis Act may be cited as the Citizen Justice Restoration Act of 2020.2.Pretextual Action Under Color of Law(a)In generalA person, acting under color of State or Federal law, may not base, to any degree, a decision to search, seize, or scrutinize an individual on actual or perceived race, ethnicity, national origin, religion, or sex (including gender, gender identity, and sexual orientation). (b)Inadmissibility of evidenceExcept as provided in subsection (c), evidence obtained as a result of such a search or seizure in violation of subsection (a) shall not be admissible to be offered as evidence against a defendant—(1)in any Federal or State criminal proceeding, including a proceeding for revocation of parole and probation; or(2)in any civil enforcement proceeding brought by the United States, any State, or any agency or political subdivision thereof. (c)ExceptionSubsection (a) does not apply in the case of a search or seizure that was motivated by reasonable suspicion based on specific and articulable facts that include trustworthy distinguishing information, relevant to the locality and timeframe, about an individual who committed an identified crime, which information includes a particular characteristic described in subsection (a), if that distinguishing information is sufficiently specific that it does not describe a substantial subset of individuals sharing that characteristic, or of individuals of the relevant age sharing that characteristic.3.Applicability of the Constitution, Laws, and Treaties of the United States on Collateral Review(a)Grant of habeas corpus when judgment in errorNotwithstanding any other provision of law, an application for a writ of habeas corpus on behalf of a person in custody pursuant to the judgment of a State court shall be granted with respect to any Federal claim that was adjudicated on the merits in State court proceedings, which adjudication was in error.(b)New constitutional rulesNotwithstanding any other provision of law, in the case of a new rule of constitutional law announced by the United States Supreme Court, the United States Court of Appeals, or the United States District Court—(1)such rule shall be retroactive to cases on collateral review;(2)an application for a writ of habeas corpus raising a claim under such rule may be made at any time; and(3)a second or successive application for a writ of habeas corpus may be made seeking the benefit of such rule regardless of whether the same claim was presented in a prior application made prior to the announcement of the new rule.4.Rules of construction(a)Laws against discriminationAn ambiguity in a statute that provides protection against discrimination on the basis of race, color, ethnicity, national origin, religion, disability, or sex (including gender, gender identity, and sexual orientation) shall be construed in the manner that will provide the greatest protection against such discrimination. For purposes of this subsection, the Religious Freedom Restoration Act of 1993 (42 U.S.C. 2000bb–1) is not a statute that provides protection against discrimination on the basis of religion. (b)Other lawsAn ambiguity in a statute designed to provide protection for freedom of speech or of the press, or for individual informational privacy, or for the environment, or for consumers, shall be construed in the manner that will provide the greatest protection for freedom of speech or of the press, or for individual informational privacy, for the environment, or for consumers, respectively.(c)Constitutional avoidanceNo statute described in this section shall be construed so as to avoid a constitutional question if that construction differs from the construction required under this section.(d)Liberal constructionNothing in this section may be construed to prevent the liberal construction of any statute not specified in this section, in order to serve its remedial purpose.5.Private rights of action(a)In generalNotwithstanding any other provision of law, an individual may bring an action in the appropriate district court of the United States seeking damages and injunctive relief for a violation of a Federal law or regulation if the individual—(1)is within a class of individuals that the law or regulation was intended to or does benefit; and(2)was harmed by the violation of the law or regulation, regardless of whether the law or regulation provides such a private right of action, or provides other enforcement mechanisms. (b)ExceptionSubsection (a) does not apply in the case of a Federal law or regulation that explicitly precludes a private right of action.6.Bounty for citizen suits(a)In generalIn any civil action brought under any citizen suit provision under a Federal law, in which the plaintiff prevails in whole or in part, the court shall award the plaintiff a bounty of $100 to be paid by the defendant against whom the plaintiff prevailed.(b)Multiple plaintiffsIn the case of a civil action described in subsection (a) in which there are multiple plaintiffs, the court shall divide the award under subsection (a) equally among the plaintiffs.(c)Joint and several liabilityIn the case of a civil action described in subsection (a) in which there are multiple defendants, such defendants are jointly and severally liable for the award described in subsection (a).7.SeverabilityIf any provision of this Act, or the application thereof to any person or circumstance, is held invalid, the remainder of the Act, and the application of such provision to other persons or circumstances shall not be affected thereby.